PER CURIAM.
The default in this case does not seem to have been willfully or intentionally allowed, but was largely attributable to the inexperience of the defendant’s attorney. We have recently held that:
“It is the duty of the courts to protect litigants from the neglect and misconduct of- their attorneys, and not deprive them of an opportunity to be fully and fairly heard where the fault was not their own.” Heiliger v. Ritter, 78 Misc. Rep. 264, 266, 138 N. Y. Supp. 212, 214.
*307The order appealed from should be reversed, without costs of this appeal to either party, and the default opened, upon payment by the defendant of $10 costs and the depositing by defendant with the clerk of the Municipal Court of the amount of the judgment, or the giving of an undertaking as provided in section 256 of the Municipal Court Act (Laws 1902, c. 580). Appeal from judgment dismissed.